Case 9:18-cv-80176-BB Document 210-2 Entered on FLSD Docket 06/11/2019 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative          CASE NO.: 9:18-cv-80176-BB/BR
    of the Estate of David Kleiman, and W&K Info
    Defense Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.

                  ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL

          THIS CAUSE is before the Court on Plaintiffs’ Motion to Compel. The Court has reviewed the

   Motion, and being fully advised on the Motion, it is hereby: ORDERED AND ADJUDGED that the

   Motion is GRANTED and that DEFENDANT shall:

          1.      Provide a sworn statement identifying the public addresses of the 1,100,111 bitcoin

                  and 821,050 bitcoin transferred into the respective tulip trusts by no later than June

                  15, 2019.

          2.      Provide all transactional records and communications related to the trusts from

                  inception to date, along with any all documents and communications related to the

                  administration and operation, and swear to their authenticity.

          3.      After the production above, sit for a five-hour deposition during which time

                  Plaintiffs are entitled to ask any questions about the trusts and the bitcoins held by

                  those trusts.

          Defendant is warned that this is his last chance to comply with this Court’s orders. Should

   he fail to strictly comply with any of the terms of this ORDER, he shall be sanctioned pursuant to

   Federal Rule of Civil Procedure 37(b)(2)(A) and be forced to admit Plaintiffs’ allegation that the
Case 9:18-cv-80176-BB Document 210-2 Entered on FLSD Docket 06/11/2019 Page 2 of 2



   1,100,111 bitcoin referred to in the Tulip Trust document is joint property belonging equally to

   both Dave Kleiman and Craig Wright.


          DONE AND ORDERED in chambers on this ___ day of June, 2019.


                                                                     ______________________________
                                                                                   Judge Bruce Reinhart
                                                                             United States District Judge

   Copies furnished: All counsel of record




                                                  2
